                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

 JOHNNY THOMPSON, JR.                             *     CIVIL ACTION NO. 3:18-cv-1473


 vs.                                              *     JUDGE TERRY A. DOUGHTY

 JERRY GOODWIN                                    *     MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections filed with this Court, and, after a de novo review of the

record, finding that the Magistrate Judge’s Report and Recommendation is correct and judgment

as recommended is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner’s Petition for Writ of

Habeas Corpus under 28 U.S.C. § 2254, [doc. # 1], is DENIED and DISMISSED WITH

PREJUDICE.

       Monroe, Louisiana, this 15th day of April, 2019, in Monroe, Louisiana.


                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
